Citation Nr: 0022153	
Decision Date: 08/21/00    Archive Date: 08/25/00

DOCKET NO.  96-42 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to an extra-schedular evaluation pursuant to the 
provisions of 38 C.F.R. § 3.321(b)(1) for a cervical spine 
disability.   


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel


INTRODUCTION

The appellant served on active duty from September 1977 to 
July 1995.  

This appeal originally came before the Board on appeal of a 
December 1995 rating action by the RO located in Sioux Falls, 
South Dakota, which granted service connection for a cervical 
spine disability and assigned a 10 percent evaluation.  The 
appellant subsequently perfected an administrative appeal 
which challenged the assignment of the 10 percent rating.

In a June 1998 decision, the Board entered a final decision 
which denied the appellant's claim for an evaluation in 
excess of 10 percent for a cervical spine disability.  At 
that time, the Board also determined that the evidence of 
record raised the issue of an extra-schedular rating under 
38 C.F.R. § 3.321(b)(1) for a cervical spine disability.  
38 U.S.C.A. §§ 7103(a), 7104(a) (West 1991); see also 61 Fed. 
Reg. 66749 (1996) (VA O.G.C. Prec. Op. 6-96 (August 16, 
1996), holding that the Board is not precluded from issuing a 
final decision on the issue of an increased schedular rating, 
although the extra-schedular issue has been raised in 
connection with the claim for an increase).  Thus, the Board 
remanded the matter to the RO for additional development, as 
well as due process consideration, with respect to the issue 
of entitlement to an extra-schedular evaluation pursuant to 
the provisions of 38 C.F.R. § 3.321(b)(1) for a cervical 
spine disability.  See 61 Fed. Reg. 66749 (1996) (requiring 
that the Board remand the issue of entitlement to an extra-
schedular rating when further action by the RO is necessary); 
38 C.F.R. § 20.1100(b) (1999) (The Board's remand of an 
issue/claim is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits as to 
that issue/claim).  In addition, in September 1999 and in 
March 2000, the Board again remanded the claim of entitlement 
to an extra-schedular evaluation pursuant to the provisions 
of 38 C.F.R. § 3.321(b)(1) for a cervical spine disability.  
The claim has returned to the Board for adjudication.  


FINDING OF FACT

The evidence of record does not present such an exceptional 
or unusual disability picture, due solely to the service-
connected cervical spine disability, as to render impractical 
the application of the regular schedular standards.  


CONCLUSION OF LAW

The criteria for submission of an extra-schedular evaluation 
for a cervical spine disability are not met.  38 U.S.C.A. 
§ 5107(West 1991); 38 C.F.R. §§ 3.321(b)(1) (1999).    


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Assist

The provisions of 38 U.S.C.A. § 5107 have been met, in that 
the claim for an extra-schedular evaluation is well-grounded, 
that is, not inherently implausible, and adequately 
developed.  See Drosky v. Brown, 10 Vet. App. 251, 245 
(1997).  No further assistance to the veteran is required to 
comply with the duty to assist mandated by 38 U.S.C.A. 
§ 5107(a)(West 1991).  See Jackson v. West, 12 Vet. App. 422 
(1999); Murphy v. Derwinski, 1 Vet. App. 78 (1990).

More specifically, in a March 2000 decision, the Board 
remanded this case.  At that time, the Board noted that the 
case had been remanded twice before, once in June 1998 and 
once in September 1999.  The Board notes that following the 
Board's March 2000 decision, the RO sent a correspondence to 
the appellant, dated in April 2000, informing him of the 
elements of extra-schedular consideration and of his 
opportunity to supplement the record.  The Board observes 
that in a handwritten notation, dated in July 2000, the RO 
stated that the appellant failed to submit any additional 
evidence and that his case was to be sent to the Board for 
consideration.    

The Board recognizes that in the March 2000 remand decision, 
the Board instructed the RO to provide the appellant and his 
representative an SSOC that reflected consideration of all 
additional evidence if the benefit sought remained denied.  
However, the Board stresses that VA received no additional 
evidence for consideration.  In that regard, the Board notes 
that the appellant was not prejudiced when the RO did not 
issue an SSOC following his failure to submit additional 
evidence.  See Stegall v. West, 11 Vet. App. 268 (1998).  The 
law does not require a useless act nor is a remand required 
in those situations where doing so would result in the 
imposition of unnecessary burdens on VA without the 
possibility of any benefits flowing to the veteran.  See 
Soyini v. Derwinski, 1 Vet. App. 540 (1991).


II.  Pertinent Law and Regulations

The appellant has established service connection for a 
cervical spine disability, currently rated as 10 percent 
disabling.  Disability evaluations are determined by the 
application of the VA Schedule for Rating Disabilities, which 
is based on average impairment of earning capacity.  
Different diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. § Part 4 (1999).  In this case, 
the appellant's service-connected cervical spine disability 
is rated under Diagnostic Codes 5010 and 5290.        

Under Diagnostic Codes 5003 and 5010, arthritis is rated on 
the basis of limitation of motion of the joint involved.  38 
C.F.R. § 4.71a.  Pursuant to Diagnostic Code 5010, arthritis, 
which is due to trauma and is substantiated by X- ray 
findings, will be rated as degenerative arthritis.  Under 
Diagnostic Code 5003, degenerative arthritis established by 
X-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes of the specific 
joint or joints involved.  Limitation of motion must be 
objectively confirmed by a finding such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  When 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, an 
evaluation of 10 percent is applied for each major joint or 
group of minor joints affected by limitation of motion.  The 
limitation of motion must be objectively confirmed by a 
finding such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, the disability will be rated as follows: With X-ray 
evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, with occasional incapacitating 
exacerbations a 20 percent rating will be assigned.  With X- 
ray evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups a 10 percent evaluation will be 
assigned.

Diagnostic Code 5290 provides that a 10 percent evaluation is 
warranted for slight limitation of motion of the cervical 
spine, and a 20 percent evaluation is warranted for moderate 
limitation of motion of the cervical spine.  A 30 percent 
evaluation is warranted for severe limitation of the cervical 
spine.  38 C.F.R. § 4.71a, Diagnostic Code 5290 (1999).

Ratings shall be based so far as possible, upon the average 
impairments of earning capacity with the additional proviso 
that the Secretary shall from time to time readjust this 
schedule of ratings in accordance with experience.  To accord 
justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due excessively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).  





III.  Factual Background

In the instant case, the evidence of record shows that in 
November 1995, the appellant underwent a VA examination.  At 
that time, he stated that during service, he was in the 
military police and was also a public relations officer.  The 
appellant indicated that at present, he was going to school 
at the University of South Dakota.  

The physical examination of the cervical spine revealed that 
forward flexion was from 0 to 40 degrees, backward extension 
was from 0 to 50+ degrees, lateral extension, right and left, 
was from 0 to 40+ degrees, and cervical rotation, right and 
left, was from 0 to 55+ degrees.  The examining physician 
stated that the appellant had a fairly good range of motion 
of the cervical spine.  An x-ray was taken of his cervical 
spine and was interpreted as showing loss of the normal 
cervical lordosis, with relative straightening of the upper 
cervical spine.  There was no evidence of any fracture.  
There was mild disc space narrowing of the C4-5 level and 
minimal anterior subluxation of C4 on C5 which was believed 
to be degenerative in nature.  There was also mild disc space 
narrowing at C5-6 and C6-7 levels, with mild degenerative 
anterior lipping at the C6-7 level.  Neuroforaminae were 
patent.  The impression was of early changes of spondylosis 
of C4-5 through the C6-7 levels.  The examiner noted that the 
loss of the cervical lordosis was possibly due to either the 
appellant's positioning or muscle spasm.  

In a December 1995 rating action, the RO granted the 
appellant's claim of entitlement to service connection for a 
cervical spine disability, and assigned a 10 percent 
disabling rating.  This rating has remained in effect up 
until the current claim.  The December 1995 determination was 
primarily based on the appellant's service medical records 
and the November 1995 VA examination.  In this regard, the 
appellant's service medical records showed that at the time 
of his separation examination, it was noted that he had 
crepitus.  In addition, as stated above, x-rays of the 
appellant's cervical spine showed degenerative lipping and 
mild spurring at C6-7.  The Board observes that as previously 
stated, the current appeal was referred by the Board to the 
RO in June 1998 for consideration of an extra-schedular 
evaluation pursuant to 38 C.F.R. § 3.321(b)(1), for a 
cervical spine disability.  

In the appellant's substantive appeal, dated in September 
1996, the appellant stated that in regards to his service-
connected cervical spine disability, every time he turned his 
head, he heard a grating noise and his neck would pop on both 
sides.  The appellant indicated that he had to continually 
pop his neck in order to relieve the pressure that he was 
experiencing from his condition.  He noted that he could not 
sit for more than one hour at a time without experiencing 
increased pain and pressure.  According to the appellant, at 
times, the pain and pressure were so great that he had to 
take off his "chain," which only weighed a few ounces, but 
increased the pressure on his neck.  The appellant reported 
that heavy clothing also added to the pain and pressure that 
he felt on his neck.  He stated that his service-connected 
neck disability had significantly impacted his lifestyle and 
that he had to continually treat his condition with heat and 
pain medication.  

In October 1996, the appellant underwent a VA examination.  
At that time, he stated that he had a "grinding-like" 
sensation in his cervical spine with rotatory movements 
around the neck.  He indicated that with prolonged sitting at 
a keyboard terminal, he developed increasing stiffness in the 
posterior paraspinous cervical musculature.  The appellant 
described a "pressure-like" sensation which developed in 
the posterior mid neck region that was relieved by abruptly 
flexing laterally his neck, which resulted in a loud popping 
sensation and relieved the pressure.  According to the 
appellant, on one occasion, he popped his neck in a similar 
manner and developed an abrupt onset of paresthesias over the 
left scalp, temple region, and left neck region.  The 
paresthesias lasted only a few seconds and then resolved.  
Otherwise, he had no paresthesias in either upper extremity.  

Upon physical examination, range of motion of the cervical 
spine revealed forward flexion was from 0 to 50 degrees, 
backward extension was from 0 to 30 degrees, lateral right 
flexion was from 0 to 32 degrees, lateral left flexion was 
from 0 to 30 degrees, rotation to the right was from 0 to 55 
degrees, and rotation to the left was from 0 to 45 degrees.  
The examining physician stated that the active range of 
motion around the cervical spine appeared normal.

In April 1997, a hearing was conducted at the RO.  At that 
time, the appellant testified that he had constant pain in 
his neck and that the pain worsened with prolonged sitting.  
(Transcript, p.8).  The appellant stated that he was 
currently seeking employment.  (T.5).  He indicated that he 
had just recently finished his Master's Degree and moved to 
the area.  (Id.).  The appellant noted that he was pursuing a 
career in either law enforcement or in public relations.  
(T.8).  According to the appellant, if he pursued a career in 
law enforcement, it would most likely affect his neck 
condition because he would experience increased neck pain.  
(Id.).  The appellant testified that if he sat down and 
typed, he would start to feel increased pain and pressure in 
his neck.  (T.9).  He indicated that when the pain increased, 
he would have to get up and walk around.  (Id.).  According 
to the appellant, he had to pay attention to his posture.  
(Id.).  The appellant reported that he used over-the-counter 
medications in order to relieve his neck pain.  (Id.).  He 
noted that he had not seen a physician since his last VA 
examination in 1996.  (T.3).  


IV.  Analysis

A review of the appellant's employment history leads the 
Board to determine that, in this case, there is no evidence 
that the service-connected cervical spine disability, by 
itself, presents an exceptional or unusual disability 
picture.  First, the evidence of record does not show that 
the appellant has been frequently hospitalized for his 
cervical spine disability.  The Board observes that in the 
appellant's April 1997 hearing, the appellant noted that he 
had not seen a physician since his last VA examination in 
1996.  (T.3).  Thus, the Board observes that a review of the 
evidence in this case does not refer to any factors which 
would warrant the assignment of an extra-schedular rating for 
a cervical spine disability based upon the need for 
hospitalization.  

The main analysis here is whether the alleged exceptional or 
unusual disability picture is presented with such related 
factors as marked interference with employment.  In this 
regard, the Board notes that the appellant contends that his 
service-connected cervical spine disability interferes with 
his pursuit of a career, specifically a career in law 
enforcement.  Clearly, due to the chronic nature of the 
appellant's service-connected cervical spine disability, 
interference with any employment is foreseeable.  However, 
the Board notes that at present, the exact nature of the 
appellant's employment status is uncertain.  The Board 
observes that in the appellant's April 1997 hearing, the 
appellant testified that he had recently obtained a Master's 
Degree and that he was interested in pursuing a career in 
either law enforcement or in public relations.  Nevertheless, 
the Board observes that the evidence of record is negative 
for any evidence showing marked interference with employment 
due to the appellant's service-connected cervical spine 
disability.  Thus, the record does not reflect such factors 
as frequent periods of hospitalization because of the 
appellant's service-connected cervical spine disability, nor 
interference with employment to a degree greater than that 
contemplated by the regular schedular standards which are 
based on the average impairment of employment.  Therefore, 
the Board determines that the evidence of record does not 
reflect any factor which takes the appellant outside of the 
norm or which present an exceptional case where his currently 
assigned 10 percent rating for a cervical spine disability, 
is found to be inadequate.  See Moyer v. Derwinski, 2 Vet. 
App. 289, 293 (1992); Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1993) (noting that the disability evaluation itself is a 
recognition that industrial capabilities are impaired).

Accordingly, in the absence of such factors, the Board finds 
that the criteria for submission of an extra-schedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1), for a cervical spine 
disability are not met; and, hence, affirms the RO's 
September 1999 SSOC as regards to this issue.  See Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 94-95 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).

While the Board considered the doctrine of affording the 
appellant the benefit of any existing doubt with regard to 
the issue on appeal, the record does not demonstrate an 
approximate balance of positive and negative evidence as to 
warrant resolution of this matter on that basis.  See 38 
U.S.C.A. § 5107(b).


ORDER

Entitlement to an extra-schedular evaluation pursuant to the 
provisions of 38 C.F.R. § 3.321(b)(1) for a cervical spine 
disability is denied.  





		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals



 

